777 N.W.2d 143 (2010)
SAULT STE. MARIE TRIBE OF CHIPPEWA INDIANS, Plaintiff/Counter-Defendant/Appellant,
v.
Bernard BOUSCHOR, Defendant/Appellee, and
Daniel T. Green, David E. Scott, James M. Jannetta, and Daniel J. Weaver, Defendants/Counter-Plaintiffs/Appellees, and
Paul W. Shagen, Joseph M. Paczkowski, and Jolene M. Nertoli, Defendants/Counter-Plaintiffs, and
Miller, Canfield, Paddock & Stone, P.L.C., Defendant/Appellee.
Docket No. 137988. COA No. 276712.
Supreme Court of Michigan.
January 27, 2010.

Order
On order of the Court, the application for leave to appeal the November 18, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals as to the plaintiffs claim of legal malpractice against the defendant law firm and we REINSTATE the judgment of the Chippewa Circuit Court denying the defendant law firm's motion for summary disposition. We agree with the trial court that there were outstanding issues of material fact with regard to the defendant firm's potential legal malpractice liability. In all other respects, leave *144 to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.